Plaintiff in error, hereinafter called defendant, was convicted in the district court of Mayes county of grand larceny, and was sentenced to serve a term of one year in the state penitentiary.
Plaintiff in error was charged with the larceny of a pistol of an alleged value of $25. The testimony is challenged as insufficient, and, while not overwhelming, it is nevertheless ample to support a verdict of guilty.
Upon the question of the value of the property stolen, however, we think it is not clearly proven that it was of *Page 28 
a value exceeding $20. The testimony is that the pistol was a secondhand automatic, somewhat out of repair, and is valued by one witness as low as $7. The principal witness for the state testified that it had a value, "something about $25." This proof of value is too uncertain to support the higher grade of larceny, but is sufficient to support a conviction for petit larceny. The judgment is therefore modified from grand larceny to the included offense of petit larceny, and the punishment fixed at a fine of $100, and a term of 30 days in the county jail. Lebo v. State, 40 Okla. Crim. 116, 267 P. 288; Mayberry v. State, 44 Okla. Crim. 134, 279 P. 934.
As modified, the case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.